Citation Nr: 1115162	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  07-28 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Togus Regional Office in Augusta, Maine


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for an upper back disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from March 1984 to January 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine. 

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2009 and accepted such hearing in lieu of an in-person hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the claims files.

This case was previously before the Board in March 2009, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.

The issue of entitlement to service connection for a left shoulder disability is addressed in the REMAND following the order section of this decision.  



FINDINGS OF FACT

1.  A right shoulder disability is not etiologically related to service and was not caused or permanently worsened by service-connected disability.

2.  An upper back disability is not etiologically related to service and was not caused or permanently worsened by service-connected disability.


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or aggravated by active service and is not proximately due to or the result of service-connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.310(a) (2006); 38 C.F.R. § 3.303 (2010).

2.  An upper back disability was not incurred in or aggravated by active service and is not proximately due to or the result of service-connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.310(a) (2006); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the Veteran was mailed a letter in November 2005 advising her of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  In March 2006, the Veteran was mailed a letter providing her with appropriate notice with respect to the disability-rating and effective-date elements of her claims.

The Board notes that in the November 2005 letter, the Veteran was not made aware of what the evidence must show in order to prove a claim of entitlement to service connection on a secondary basis.  However, the Board notes that at her January 2009 Board hearing, the undersigned Veterans Law Judge sufficiently explained what the evidence must show to prove such a claim.  Therefore, the Board finds that the Veteran was afforded appropriate notice with respect to her claims of entitlement to service connection on a secondary basis.  

Although the Veteran was not provided adequate notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claims were readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of either claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in response to her claims.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center treatment records have been obtained.  Private medical records are on file.  The Veteran was afforded appropriate VA examinations.  Neither the Veteran nor her representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may also be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing. Therefore, the Board will apply the former version of the regulation.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Entitlement to Service Connection for a Right Shoulder Disability

A review of the STRs is negative for treatment for or a diagnosis of a shoulder disability while the Veteran was in active service.  In December 1986, the Veteran underwent a separation examination.  At that time, the Veteran did not report experiencing any shoulder problems during active service and her upper extremities were found to be clinically normal upon physical examination.  Also of record is a May 2000 Air Force National Guard enlistment examination.  At that time, the Veteran did not report experiencing any shoulder problems as a result of her active service.

A review of the post-service medical evidence shows that the Veteran began to experience shoulder discomfort in approximately 1994, well after her separation from active service.  At that time, the Veteran received treatment from a private physician, to whom she reported that she felt her shoulder pain was a result of being assigned a more strenuous job.  She reported that the discomfort had only begun approximately two weeks prior to treatment in March 1994.  The Veteran was diagnosed with myofascial discomfort and after physical therapy, she received trigger point injections for treatment.  It was noted that her prognosis was excellent after receiving the injections.  There is no private medical evidence of record indicating that the Veteran's shoulder pain was a result of her active service or that it was caused or chronically worsened by any of her service-connected disabilities.   

The Veteran has also received treatment at the VA Medical Center.  A review of the treatment notes of record shows that the Veteran receives periodic treatment for shoulder pain at the VA Medical Center.  In April 2005, the Veteran reported that she had a 10 year history of shoulder pain and that she originally injured her shoulder while working in a shoe factory.  The Veteran has also reported experiencing muscle spasms in her neck and shoulders and has received both physical therapy and medication for treatment.  In November 2005, the Veteran was seen at the VA Medical Center for chronic neck and shoulder pain.  At that time, she reported that she had experienced the problem for approximately 13 years.  The Veteran has continued to receive periodic treatment for shoulder pain, and a review of a May 2010 VA Medical Center chronic problem list shows that the Veteran has been diagnosed with myofascial pain syndrome.  There is no VA Medical Center evidence of record indicating that the Veteran's shoulder pain was a result of her active service or that it was caused or chronically worsened by any of her service-connected disabilities.    

In January 2010, the Veteran was afforded a VA examination.  At that time, she reported that she had developed pain in her shoulders and believed that it was caused by the poor posture resulting from her service-connected tailbone injury.  The examiner noted that there was a history of trauma to the right shoulder in 1994.  X-rays taken of the right shoulder at that time revealed an unremarkable plain film study of the right shoulder.  The examiner diagnosed the Veteran with right shoulder strain.  The examiner opined that it was less likely than not that the Veteran's right shoulder strain was caused or permanently worsened by her service-connected tailbone disability or by her service-connected left foot and ankle disabilities.  In this regard, the examiner noted that the Veteran injured her right shoulder, a pulling injury, seven years after her separation from active service and that her gait and posture problems resulting from her service-connected disabilities would not cause or aggravate a right shoulder disability.

The Board notes that there is no competent evidence of record substantiating the Veteran's claim that her right shoulder disability was caused or chronically worsened by her service-connected disabilities.  Additionally, since the Veteran is a layperson without medical training, her opinions concerning these matters requiring medical expertise are of no probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In sum, the Veteran did not have a right shoulder disability in active service or until seven years following her separation from active service, and the VA examiner reported that the disability was not caused or aggravated by any of the symptoms resulting from her service-connected disabilities.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a right shoulder disability is not warranted.

Entitlement to Service Connection for an Upper Back Disability

A review of the STRs is negative for treatment for or a diagnosis of an upper back disability while the Veteran was in active service.  The STRs show that in September 1984, December 1985, and January 1986 the Veteran was seen for complaints of low back pain.  However, the episodes did not persist and it appears from the record that they were acute and transitory.  At the time of her separation examination in December 1986, the Veteran did not report any recurrent back pain and her spine was clinically normal upon physical examination.  Also of record is a May 2000 Air Force National Guard enlistment examination report.  At that time, the Veteran did not report experiencing any recurrent upper back disability.  

A review of the post-service medical evidence shows that in October 1998, the Veteran reported experiencing lower back pain for approximately two weeks.  However, she did not complain of upper back pain at that time.  In May 2002, the Veteran reported experiencing right-sided back pain; however, no diagnosis of an upper back disability was made at that time.  

A review of the VA Medical Center treatment notes of record shows that the Veteran routinely receives treatment for back and neck pain at the VA Medical Center.  VA Medical Center imaging reports of record show that the Veteran has been diagnosed with a cervical spine disability and lumbar spine pain, she has not been diagnosed with a thoracic spine (upper back) disability.  While the Veteran does periodically complain of upper back pain, usually associated with her complaints of neck pain and shoulder pain, according to a May 2010 list of medical problems, the Veteran has not been diagnosed with a chronic upper back disability by her treatment providers at the VA Medical Center.     

In January 2010, the Veteran was afforded a VA examination.  At that time, the Veteran reported that she developed pain in her upper back/shoulders after an injury.  She also reported that she believed her upper back pain to be a result of the poor posture caused by her service-connected tailbone disability.  The examiner diagnosed the Veteran with thoracic spine strain.  The examiner opined that it was less likely as not that the Veteran's thoracic spine strain was caused or permanently worsened by her service-connected tailbone disability or by her service-connected left foot and ankle disabilities.  In this regard, the examiner noted that the Veteran injured her upper back in a pulling injury approximately seven years following her separation from active service.  Additionally, the examiner noted that gait/posture or tailbone injury would not cause or aggravate a thoracic spine disability.

Again, the Board notes that there is no competent evidence of record substantiating the Veteran's claim that her thoracic spine disability was caused or chronically worsened by her service-connected disabilities.  Additionally, since the Veteran is a layperson without medical training, her opinions concerning these matters requiring medical expertise are of no probative value.  See Espiritu, 2 Vet. App. at 494.

In sum, the Veteran did not have an upper back disability in active service or until seven years following her separation from active service, and the VA examiner reported that the disability was not caused or aggravated by her service-connected disabilities.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for an upper back disability is not warranted.


ORDER

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for an upper back disability is denied.


REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to service connection for a left shoulder disability is decided.

The Board notes that the Veteran has claimed entitlement to service connection for a bilateral shoulder disability.  The right shoulder disability has been addressed in the decision above.  However, with regard to the Veteran's left shoulder disability, the Board notes that in the March 2009 remand, the Board directed that the Veteran be afforded a VA examination to determine the nature and etiology of any currently present disability of the Veteran's shoulders.  In January 2010, the Veteran was afforded a VA examination.  However, a review of that examination report indicates that the Veteran's left shoulder was not examined as the only information provided regarding the Veteran's shoulders is for a right shoulder disability.

For this reason, the Board has concluded that the development conducted does not adequately comply with the directives of the March 2009 remand.  The Court has held that RO compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present left shoulder disability.

Finally, the Board notes that further development is in order to comply with the notice requirements of 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159 (2010).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should provide the Veteran and her representative with notice in compliance with 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b), to include notice that is in compliance with 38 C.F.R. § 3.310(a) (2006) and Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

2. The RO or the AMC should undertake appropriate development to obtain any pertinent evidence identified, but not provided by the Veteran, to include current VA Medical Center treatment records.  If it is unable to obtain any such evidence, it should so inform the Veteran and her representative and request them to submit the outstanding evidence.

3. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of any left shoulder disability present during the period of this claim.  The claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination results and the review of the record, the examiner should provide an opinion with respect to any left shoulder disability present during the period of this claim as to whether there is a 50 percent or better probability that the disability is related to her active service or was caused or chronically worsened by her service-connected disabilities.

The supporting rationale for all opinions expressed must be provided.

4. The RO or the AMC should undertake any other development it determines to be warranted.  

5. Then, the RO or the AMC should readjudicate the Veteran's claim of entitlement to service connection for a left shoulder disability based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and her representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


